DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Louis DelJuidice on 06/14/2022.

The application has been amended as follows: 
1. (Currently Amended) A clot retrieval device comprising: 
an elongate shaft having a tubular proximal region terminating in a proximal end, a distal end, and a shaft extension member; 
a first catheter,
a clot retrieval element at the distal end of the elongate shaft,
the shaft extension member is movable from a retrieval configuration in which the shaft extension member is within the proximal region to an extended configuration in which the shaft extension member is at least partially extended proximally from the proximal region of the elongate shaft,
the proximal end of the elongate shaft being adapted for retraction of [[a]] the first catheter over the elongate shaft, 
the elongate shaft extendable in length from the proximal end of the elongate shaft, and
a second catheter being advanceable to or adjacent to the distal end of the elongate shaft for enhanced aspiration adjacent to the clot retrieval element.
7. (Currently Amended) The clot retrieval device as claimed in Claim 6, wherein the adaptor is integral with the clot retrieval device shaft proximal region, and wherein the adaptor comprises a receiver which is adapted to receive the shaft extension member.
16. (Currently Amended) The clot retrieval system as claimed in Claim 15, wherein the adaptor comprises a mounting section for mounting to the proximal end of the clot retrieval device shaft and a receiver which is adapted to receive the shaft extension member, and wherein the adaptor mounting section is a push fit with the proximal end of the clot retrieval shaft.
Claims 18-20 have been canceled.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD J SCHERBEL whose telephone number is (571)270-7085. The examiner can normally be reached Mon - Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TJ SCHERBEL
Primary Examiner
Art Unit 3771



/TODD J SCHERBEL/Primary Examiner, Art Unit 3771